DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3, 10, and 12-15 are objected to because of the following informalities:
In claim 2, lines 3-4, “…the other components…,” should read: --…one or more of the one or more processing units or the one or more light emitting elements…--
In claim 3, lines 3-4, “…the other components…,” should read: --…one or more of the one or more sensors, the one or more processing units, or the one or more light emitting elements…--.
In claim 10, line 2, “…to one other and to one or more light emitting…,” should read: --…to one another and to the one or more light emitting…--.
In claim 12, line 1, “…wherein one or more antenna or coils…,” should read: --…wherein the one or more antenna or coils…--.
In claim 13, line 1, “…wherein one or more antenna or coils…,” should read: --…wherein the one or more antenna or coils…--.
In claim 14, lines 2-3, “…the other components…,” should read: --…one or more of the one or more processing units or the one or more light emitting elements…--
In claim 15, lines 3-4, “…the other components…,” should read: --…one or more of the one or more sensors, the one or more processing units, or the one or more light emitting elements…--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, the instant disclosure does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the claimed device in which the power generating elements comprise neuron or brain wave power generating elements. The specification merely recites the claimed function, without providing a description of what the “brain wave power generating elements” comprise. Therefore, was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention of claim 8. Clarification from the Applicant is requested and appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the limitation recites: “…wherein the power generating elements…,” which renders the claim indefinite. It is unclear if Applicant intends for “the power generating elements” to refer to the “…one or more power generating elements…” previously introduced in claim 1, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein the one or more power generating elements…--. Clarification from Applicant is requested and appropriate correction is required. 
In claim 2, line 3, the limitation recites: “…wherein the power generating members…,” which renders the claim indefinite. There are no power generating “members” recited, thus it is unclear if this limitation is intended to refer to and further limit the one or more power generating elements. Additionally, it is unclear if Applicant intends for “the power generating members” to refer to the “…one or more power generating elements…” previously introduced in claim 1, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein the one or more power generating elements…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 3, line 3, the limitation recites: “…wherein the power generating members…,” which renders the claim indefinite. There are no power generating “members” recited, thus it is unclear if this limitation is intended to refer to and further limit the one or more power generating elements. Additionally, it is unclear if Applicant intends for “the power generating members” to refer to the “…one or more power generating elements…” previously introduced in claim 1, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein the one or more power generating elements…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 4, lines 2-3, the limitation recites: “…the sensors…the light emitting members…,” which renders the claim indefinite. There are no light emitting “members” recited, thus it is unclear if this limitation is intended to refer to and further limit the one or more light emitting elements. Additionally, it is unclear if Applicant intends for “the sensors” and “the light emitting members” to refer to the “…one or more sensors…” and the “…one or more light emitting members…” previously introduced in the claims, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of sensor and light emitting members. For purposes of examination, the Examiner will interpret the limitation as follows: --…the one or more sensors…the one or more…light emitting elements…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 5, line 1, the limitation recites: “…the sensors…,” which renders the claim indefinite. It is unclear if Applicant intends for “the sensors” to refer to the “…one or more sensors…” previously introduced in the claims, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of sensors. For purposes of examination, the Examiner will interpret the limitation as follows: --…the one or more sensors…--. Clarification from the Applicant is requested and appropriate correction is required.
In claims 6-10, all of the claims recite: “…the power generating elements…,” which renders the claim indefinite. It is unclear if Applicant intends for “the power generating elements” to refer to the “…one or more power generating elements…” previously introduced in the claims, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…the one or more power generating elements…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 11, line 3, the limitation recites: “…wherein the power generating elements…,” which renders the claim indefinite. It is unclear if Applicant intends for “the power generating elements” to refer to the “…one or more power generating elements…” previously introduced in claim 11, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein the one or more power generating elements…--. Clarification from Applicant is requested and appropriate correction is required. 
In claim 11, line 4, the limitation recites: “…emitting elements. the power generating elements may be coils…,” which renders the claim indefinite for the following reasons:
It is unclear if Applicant intends for “the power generating elements” to refer to the “…one or more power generating elements…” previously introduced in claim 11, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements.
It is unclear if applicant intends for the limitation to be a part of the claim since: 
Claims must end in a period, and the above-cited limitation follows the period.
The above-cited limitation is written with optional language (i.e. “may” be coils).
For purposes of examination, and since claim 11 already recites that the one or more power generating elements include one or more antenna or coils, the Examiner will interpret the limitation as follows: --…emitting elements. 
Claims 12-13 are rejected as being dependent upon rejected claim 11.
In claim 14, line 2, the limitation recites: “…wherein the power generating members…,” which renders the claim indefinite. There are no power generating “members” recited, thus it is unclear if this limitation is intended to refer to and further limit the one or more power generating elements. Additionally, it is unclear if Applicant intends for “the power generating members” to refer to the “…one or more power generating elements…” previously introduced in claim 11, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein the one or more power generating elements…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 15, line 3, the limitation recites: “…wherein the power generating members…,” which renders the claim indefinite. There are no power generating “members” recited, thus it is unclear if this limitation is intended to refer to and further limit the one or more power generating elements. Additionally, it is unclear if Applicant intends for “the power generating members” to refer to the “…one or more power generating elements…” previously introduced in claim 11, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein the one or more power generating elements…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 16, lines 2-3, the limitation recites: “…the sensors…the light emitting members…,” which renders the claim indefinite. There are no light emitting “members” recited, thus it is unclear if this limitation is intended to refer to and further limit the one or more light emitting elements. Additionally, it is unclear if Applicant intends for “the sensors” and “the light emitting members” to refer to the “…one or more sensors…” and the “…one or more light emitting members…” previously introduced in the claims, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of sensor and light emitting members. For purposes of examination, the Examiner will interpret the limitation as follows: --…the one or more sensors…the one or more…light emitting elements…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 17, line 1, the limitation recites: “…the sensors…,” which renders the claim indefinite. It is unclear if Applicant intends for “the sensors” to refer to the “…one or more sensors…” previously introduced in the claims, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of sensors. For purposes of examination, the Examiner will interpret the limitation as follows: --…the one or more sensors…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 18, line 3, the limitation recites: “…the power generating elements…,” which renders the claim indefinite. It is unclear if Applicant intends for “the power generating elements” to refer to the “…one or more power generating elements…” previously introduced in the claims, or if Applicant intends to further limit the scope of the claims to encompass only a plurality of power generating elements. For purposes of examination, the Examiner will interpret the limitation as follows: --…the one or more power generating elements…--. Clarification from the Applicant is requested and appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamane et al. (WO 2017156633 A1, herein referred to as: Mamane).
Regarding claim 1, as is best understood, Mamane discloses (Figs. 1A-2D) an apparatus (100) comprising: one or more power generating elements (220); and one or more light emitting elements (130 or 230), wherein the one or more power generating elements (220) provide electric power to the one or more light emitting elements (via 216, page 21, lines 12-20).
Regarding claim 2, as is best understood, Mamane discloses (Figs. 1A-2D) one or more processing units (222), wherein the one or more power generating elements (220) supplies or is configured to supply power to the other components (via 216).
Regarding claim 3, as is best understood, Mamane discloses (Figs. 1A-2D) one or more sensors (228), wherein the one or more power generating elements (220) supplies or is configured to supply power to the other components (via 216).
Regarding claim 4, as is best understood, Mamane discloses (Figs. 1A-2D) the one or more processing units (222) are configured to receive information from the sensors (228) and to control the one or more light emitting elements (130 or 230) based on the information received from the one or more sensors (as described on page 20, lines 3-8) and varying the light output from the one or more light emitting elements (130 or 230) over time according to pre-programmed routines (as described on page 20, lines 3-8), randomly varying the output based on sensor input data (as described on page 20, lines 3-8), or by any other software routine for varying the output over time based on sensor input data (as described on page 20, lines 3-8).
Regarding claim 5, as is best understood, Mamane discloses (Figs. 1A-2D) the one or more sensors comprise thermal sensors, light sensors, sound sensors, motion sensors, or any combination thereof (as described on page 20, lines 3-8).
Regarding claim 11, as is best understood, Mamane discloses (Figs. 1A-2D) an apparatus (100) comprising: one or more power generating elements (220) including one or more antenna or coils (220); and one or more light emitting elements (130 and/or 230), wherein the one or more power generating elements (220) provide electric power to the one or more light emitting elements (via 216, page 21, lines 12-20).
Regarding claim 13, Mamane discloses (Figs. 1A-2D) the one or more antenna or coils (220) absorb electric energy from a portable electric field generator (300, see page 21, lines 21-29 and page 22, lines 1-16).
Regarding claim 14, as is best understood, Mamane discloses (Figs. 1A-2D) one or more processing units (222), wherein the one or more power generating elements (220) supplies or is configured to supply power to the other components (via 216).
Regarding claim 15, as is best understood, Mamane discloses (Figs. 1A-2D) one or more sensors (228), wherein the one or more power generating members supplies or is configured to supply power to the other components (via 216).
Regarding claim 16, as is best understood, Mamane discloses (Figs. 1A-2D) the one or more processing units (222) are configured to receive information from the sensors (228) and to control the one or more light emitting elements (130 or 230) based on the information received from the one or more sensors (as described on page 20, lines 3-8) and varying the light output from the one or more light emitting elements (130 or 230) over time according to pre-programmed routines (as described on page 20, lines 3-8), randomly varying the output based on sensor input data (as described on page 20, lines 3-8), or by any other software routine for varying the output over time based on sensor input data (as described on page 20, lines 3-8).
Regarding claim 17, as is best understood, Mamane discloses (Figs. 1A-2D) the one or more sensors comprise thermal sensors, light sensors, sound sensors, motion sensors, or any combination thereof (as described on page 20, lines 3-8).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanery (US 2015/0313329 A1).
Regarding claim 19, Flanery discloses (Figs. 1-3) a method comprising: contacting a piece of jewelry with a body part of an animal, a mammal, or a human (the ring shown in Figs. 1-3 is worn by, at least, a human, although may also be applied to a body part of an animal or a mammal), the piece of jewelry including: (a) one or more power generating elements (30, and/or, the various power generating methods recited in paragraph [0018]); and (b) one or more light emitting elements (20) so that the one or more power generating elements are in thermal contact with the body part (as noted in paragraph [0018], the device of Figs. 1-3 can be powered by thermal energy, and thus, will convert ambient thermal energy from thermal contact with a body part); converting thermal energy in the body part into electric power via the one or more power generating elements (via the charging circuitry 28); and powering the one or more light emitting elements (20) with the electric power converted by the one or more power generating elements (via battery 26, charging circuitry 28, and the thermal power generating element recited in paragraph [0018]) to illuminate one or more gem stones associated with the piece of jewelry (upon interaction with a second piece 40, as noted in paragraph [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mamane, in view of Flanery.
Regarding claims 6 and 18, as are best understood, Mamane does not explicitly teach one or more hydrogels or hypoallergenic polymeric materials embed or surround or encase the one or more power generating elements, the one or more the light emitting elements, the one or more processing units, the one or more sensors, or any combination thereof.
Flanery teaches or suggests (Figs. 1-3) one or more hydrogels or hypoallergenic polymeric materials embed or surround or encase the one or more power generating elements, the one or more the light emitting elements, the one or more processing units, the one or more sensors, or any combination thereof (as described in paragraph [0016]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mamane and incorporated the teachings of one or more hydrogels or hypoallergenic polymeric materials embed or surround or encase the one or more power generating elements, the one or more the light emitting elements, the one or more processing units, the one or more sensors, or any combination thereof (as recited in claims 6 and 18, and as best understood), such as taught or suggested by Flanery, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a feature to protect the electronic components within the device (i.e. from vibrations, moisture, etc.).
Regarding claim 7, as is best understood, Mamane does not explicitly teach that the one or more power generating elements comprise body heat or thermal power generating elements.
Flanery teaches or suggests (Figs. 1-3) the one or more power generating elements comprise body heat or thermal power generating elements (as described in paragraph [0018], i.e. thermal ambient energy can be used to generate power for the lighting device).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mamane and incorporated the teachings of the one or more power generating elements comprise body heat or thermal power generating elements, such as taught or suggested by Flanery, in order to improve the performance and/or reliability of the device (i.e. by providing a feature to generate power by ambient body heat from the user).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mamane, in view of Zhang (CN 108718107 A).
Regarding claim 8, as is best understood, Mamane does not explicitly teach that the one or more power generating elements comprise neuron or brain wave power generating elements.
Zhang teaches or suggests (entire document) the one or more power generating elements comprise neuron or brain wave power generating elements (see entire document, e.g. the abstract).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mamane and incorporated the teachings of the one or more power generating elements comprise neuron or brain wave power generating elements, such as taught or suggested by Zhang, in order to improve the performance and/or reliability of the device (i.e. by providing a feature to generate power by brain waves from the user).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mamane, in view of (JP 4879409 B2, herein referred to as: ‘409).
Regarding claims 9 and 10, as are best understood, Mamane does not explicitly teach that the one or more power generating elements comprise a plurality of multi-layered power generating constructs including conductor layers, insulator layers, and p/n semiconductor layers that convert body heat into electrical energy (as recited in claim 9); or wherein the one or more power generating elements further comprise two power leads for connecting the one or more power generating elements to one other and to the one or more light emitting elements (as recited in claim 10).
‘409 teaches or suggests (Figs. 1a-2b) the one or more power generating elements (the device of Figs. 5a and 5b) comprise a plurality of multi-layered power generating constructs including conductor layers (22), insulator layers (19), and p/n semiconductor layers (p, n) that convert body heat into electrical energy (as shown in Figs. 5a and 5b, i.e. a difference in temperature between the top and bottom tiles 19 causes a current to be generated through the device to 28); or wherein the one or more power generating elements further comprise two power leads (22 and 28) for connecting the one or more power generating elements to one other (each p and n power generating element, via 22) and to the one or more light emitting elements (via 28).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mamane and incorporated the teachings of the one or more power generating elements comprise a plurality of multi-layered power generating constructs including conductor layers, insulator layers, and p/n semiconductor layers that convert body heat into electrical energy (as recited in claim 9); or wherein the one or more power generating elements further comprise two power leads for connecting the one or more power generating elements to one other and to the one or more light emitting elements (as recited in claim 10), such as taught or suggested by ‘409, in order to improve the performance and/or reliability of the device (i.e. by providing a feature to generate power by ambient body heat from the user).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mamane, in view of Cephus (US 2019/0223575 A1).
Regarding claim 12, Mamane does not explicitly teach that the one or more antenna or coils absorb electric energy from a cell phone or a cell signal.
Cephus teaches or suggests (paragraph [0004]) the one or more antenna or coils absorb electric energy from a cell phone or a cell signal (as described in paragraph [0004]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mamane and incorporated the teachings of the one or more antenna or coils absorb electric energy from a cell phone or a cell signal, such as taught or suggested by Flanery, in order to improve the performance and/or reliability of the device (i.e. by providing a feature to generate power by the cell phone of a user).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see items E, W, and C of attached form PTO-892, pertinent to the thermo-electric power generation features of the instant application; items F, G, H, and I, pertinent to the features of claim 9 and the jewelry structure of the instant application; and item D, pertinent to the feature of wireless power generation via induction or coils. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875